Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “humanized BCMA”, but clearly the scFv is not made from the BCMA protein, but instead is from a BCMA antibody (see Fig. 1).  As a result, the claim should in some way instead refer to humanized BCMA antibody. Appropriate correction is required.

Specification
The title of the invention is not descriptive of the invention because it is not drawn to cells.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HUMANIZED BCMA-CAR-T PROTEINS 


The disclosure is objected to because of the following informalities: on page p. 15, line 13, sequences “SEQ ID NO: 5” and “SEQ ID NO: 6” are mislabeled and should instead be referred to as SEQ ID NO:7 and 8 (see p. 30, line 18, through p. 31, line 2, for basis and the Sequence Listing); page 47, line 12,  references “(see Appendix 5)” , but there is no appendix; and on page 47, line 14 “CD3 □” is incorrect.
Appropriate correction is required.

Sequence Requirements
In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, the sequence on p. 30, line 10, “GGGGS” needs to be referenced either by a unique 

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Drawings
The drawings are objected to because currently there are many instances where figures with multiple panels are referred to, for example, as Figure 3 and 3A, or as Figure 24, 24A, 24B and 24C. See at least Figures 3, 14, 24 and 28 for this error. 37 C.F.R. § 1.84 (u)(1) states that when partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  If there are multiple panels, then each figure should be represented by the figure’s number followed by a capital letter, e.g., "Figure 1A, 1B, and 1C".  Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. § 1.84 (u)(1), Applicant is required to change the Brief Description of the Drawings and the rest of the specification accordingly.  If, for example, Figure 3 is divided into Figures 3A and 3B, then the Brief Description and all references to this figure in the specification must refer to Figure 3A and/or 3B.
The drawings are also objected to under 37 CFR 1.83(a) because they fail to show in Fig. 23B and right panel of 28 the four different subsets as described in the specification. The shading is not sufficient to distinguish the different T cell groups from each other. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berahovich et al. (Cancers, 10(9):323, doi:10.3390/cancers10090323, 11 Sept. 2018) discloses anti-BCMA antibody 4C8A by name only (e.g., section 2.1). It is stated that the heavy and light chain variable regions were used to construct single-chain variable fragments (scFv) binding BCMA (section 2.3).  Section 2.7 states that 4C8A scFvs were humanized. No sequence of any antibody clone or VH and VL thereof is provided. As a result, the references does not anticipate or make obvious the instant invention, which requires a scFV comprising particular variable heavy and light chain sequences.
Golubovskaya et al. (Cancers 9(10):139, doi.org/10.3390/cancers9100139, 21 Oct. 2017) teaches anti-CD47 humanized scFv-containing chimeric antigen receptors (CAR; Fig. 2B, and section 4.2).  This reference does not teach anti-BCMA constructs; however, it was referenced by Berahovich et al., above, as the method by which the humanized scFv disclosed in the Barahovich et al. reference were made (reference 22 thereof). 
US Patent 10,316,101 B2 teaches BCMA-binding chimeric antigen receptors comprising an extracellular domain comprises a variable heavy and light chain (VH and VL, respectively) that together bind BCMA in a scFv format (Example 2).  They variable regions may be humanized e.g., claim 6, and the CAR also comprises a transmembrane domain, costimulatory domain and activating domain (see claim 1).  However, the variable heavy and light chain sequences are different than those of the instant claims. The patent does not anticipate or make obvious the instant invention.
US Patent 9,963,513 B2 teaches BCMA-binding antibodies, including a single-chain Fv derived from a humanized IgG1 antibody (Example 5B). However, the variable heavy and light chain sequences are different that those of the instant claims. The patent does not anticipate or make obvious the instant invention.
US Patent 10,927,182 B2, US Patent 11,021,542 B2 and US Patent 11,142,583 B2 are cited here as sharing inventors Wu and Golubovskaya with the instant application, and as .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate or make obvious the instant invention, which is required to be or comprise a single-chain variable fragment of humanized BCMA comprising a VH or SEQ ID NO:7 and VL of SEQ ID NO:8.

Conclusion
This application is in condition for allowance except for the following formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 24, 2022